Citation Nr: 0218199	
Decision Date: 12/16/02    Archive Date: 12/24/02

DOCKET NO.  00-21 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a low back disorder.


ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel



INTRODUCTION

The veteran, who was born in October 1963, had active 
military service from July 1981 to July 1983 and from 
November 1989 to July 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision in 
which the RO denied service connection for a low back 
disorder, characterized as mechanical low back pain, 
status post L5-S1 discectomy.  The veteran filed a notice 
of disagreement in July 2000 and a statement of the case 
(SOC) was issued in August 2000.  The veteran submitted a 
substantive appeal in September 2000, with no hearing 
requested.

By decision of June 2001, the Board remanded the case to 
the RO for readjudication consistent with cited court 
precedent and statutory criteria, and for further 
evidentiary development.  Per Board remand instruction, 
the RO issued a supplemental SOC in October 2002, and the 
case was subsequently returned to the Board.


FINDINGS OF FACT

1.  The veteran was notified of the information and 
evidence she needed to submit to substantiate the claim on 
appeal, the information she was expected to identify or 
submit, and the evidence VA would attempt to retrieve on 
her behalf.

2.  A medical opinion concerning an etiological link 
between the veteran's current low back disorder, status 
post discectomy, would be speculative in the absence of 
competent service evidence showing initial disc injury.  



CONCLUSION OF LAW

The veteran's low back disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5100, 
5102, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. § 3.102, 3.159, 3.303, 3.326 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In September 1998, the veteran filed a claim for service 
connection of a low back disorder.  The veteran indicated 
that the injury to her back occurred in approximately 
September 1990, and that she underwent post-service back 
surgery in August 1997.  In a November 1998 statement, the 
veteran described the circumstances of her in-service low 
back injury and subsequent low back pain, allegedly 
diagnosed in service as muscle spasms.  

Service medical records associated with the claims folder 
cover the veteran's first period of military service.  On 
entrance and separation examinations of November 1980 and 
July 1983, respectively, the veteran was listed as normal 
on clinical evaluation of the spine and other 
musculoskeletal system.  Treatment records were negative 
for complaints, treatment, or diagnosis of a low back 
disorder.  In February 1988, the veteran submitted to 
entrance examination for the U.S. Navy Reserves.  The 
veteran's clinical evaluation reflected normal spine and 
other musculoskeletal system.

The RO obtained records from post-service sources of 
medical treatment, including an August 1997 discharge 
summary from the Greenville Memorial Hospital.  According 
to the discharge summary, the veteran was hospitalized in 
August 1997 for right L-5 to S-1 herniated lumbar disc 
with S-1 radiculopathy.  She underwent surgical 
hemilaminectomy excision of the disc.  Records from A. 
Patrick, M.D., dated January to August 1997, covered pre-
surgical and post-surgical evaluation of the veteran's 
right L-5 to S-1 herniated lumbar disc with early right S-
1 sensory radiculopathy.  Her first evaluation in January 
1997 revealed the herniation and rotatory scoliosis.  

On VA examination in April 1999, the veteran stated that 
she had acute back pain in-service.  It recurred monthly 
and she developed radiating pain into the right leg and 
leg numbness post service.  The VA examiner observed some 
tenderness to palpation of the low lumbar spine and 
paralumbar musculature.  He diagnosed mechanical low back 
pain with resolution of radiculopathy status post 
diskectomy.  In May 1999, a VA neurological examination 
revealed right S-1 radiculopathy, with episodes of acute 
low back pain twice a year.

In May 1999, the RO requested complete service medical 
records with negative results.  The RO contacted the VA 
Records Management Center for copies of service medical 
records, with negative results.  The veteran provided 
additional information to aid in locating her service 
medical records.  In September 1999, the RO forward an 
inquiry to the Moncrief Army Hospital.  The Department of 
the Army responded that there were no medical records 
available.  

By rating action of December 1999, the RO denied service 
connection for a low back disorder, status post L-5 to S-1 
diskectomy.  The RO cited the absence of service medical 
records showing the disorder was incurred in service.

In February and March 2000, the veteran submitted 
additional information to aid in locating her service 
medical records.  The veteran submitted treatment records 
from the Moncrief Army Hospital in July 2000.  She added 
that she contacted Fort Jackson, Military Records Finder, 
and the National Personnel Records Center (NPRC) in search 
of her service medical records, with negative results.  

Treatment records from the Moncrief Army  Hospital, dated 
December 1992 to December 1996.  In pertinent part, the 
records showed that the veteran was treated for complaints 
of back pain in December 1992.  Radiographic evaluation 
indicated minimal spinal disc space narrowing at the L-5 
to S-1 vertebrae, with otherwise normal findings.  The 
emergency care physician observed musculoskeletal spasm 
over the L-3 to L-5 vertebrae.  He diagnosed acute 
lumbosacral strain.  In December 1996, the veteran was 
treated again for back pain.  She reported that she a 
history of back pain with an onset at age twenty-one.  The 
physician diagnosed muscular back pain, with possible 
herniated disc.  

In September 2000, the veteran submitted her substantive 
appeal and a letter from NPRC.  In a letter dated in 
September 2000, the veteran was notified by the NPRC that 
her original Army records were sent to VA, and directed 
her to contact VA for a copy of her records.  In her 
substantive appeal, the veteran noted that her service 
medical records for the period from November 1989 to July 
1992 could not be obtained for RO review.  In a subsequent 
supplemental SOC (SSOC) the RO acknowledged that the NPRC 
indicated that original service medical records were sent; 
however, the RO explained that only medical records for 
the period from November 1980 to January 1989 were 
received from the NPRC.

In June 2001, the Board remanded the claim on appeal for 
further development.  The Board directed the RO to notify 
the veteran that she could submit alternate forms of 
evidence since her service medical records were 
unavailable, e.g. lay evidence.  Furthermore, the Board 
directed RO inquiry into whether the veteran's allegation 
that she served in the U.S. Navy Reserves from August 1983 
to December 1986, noting her statements that her back pain 
began at age twenty-one.  

In July 2001, the RO issued a notification letter, 
explaining VA's duties under the Veterans Claims 
Assistance Act of 2000 (VCAA).  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (current 
version at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2002)).  The RO described the information and 
evidence that the veteran needed to identify or submit, 
and the evidence it would obtain on the her behalf.  The 
RO also described the evidence necessary to establish 
entitlement for service connection.

In September 2001, a VA examination was provided.  The VA 
examiner provided the findings of a comprehensive physical 
examination.  In October 2002, another VA examiner 
provided an addendum, wherein he explained that he 
reviewed the evidence associated with the claims folder.  
He reexamined the veteran and provided the findings of his 
observations.  He diagnosed status post lumbar discectomy 
at the L-5 to S-1 level with laminotomy.  The VA examiner 
pointed to the lack of medical evidence dating back to 
1990 or 1991, the alleged onset period.  He explained that 
it was medically possible that the veteran had an initial 
injury that was exacerbated in the early 1990's; however, 
he did not have corroborative evidence of this fact.  He 
needed corroborative proof of time in service for medical 
treatments, physical therapy, Motrin prescriptions, etc.  
The VA examiner stated that he was unable to connect the 
veteran's disorder to service-connected activities.

In March 2002, the veteran submitted a statement 
explaining that the NPRC sent complete service medical 
records.  She stated that VA lost them.  The only other 
proof available was the testimony of her husband and 
mother who could verify that she injured her back in the 
Army.

In September 2002, the NPRC confirmed that the veteran 
only period of reserve service was from August 1989 to 
November 1989, when in the delayed entry program for the 
U.S. Army.  Her service during the period was 
characterized as inactive service.

II.  Analysis

A.  Duties to Notify and Assist

During the pendency of this appeal, section 5103, chapter 
38 of the United States Code, was revised to impose on VA, 
upon receipt of a complete or substantially complete 
application, a duty to notify the veteran of any 
information, and any medical or lay evidence, not already 
submitted that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West Supp. 2002).  As part of that 
notice, VA must indicate which portion of information and 
evidence, if any, is to be provided by the veteran and 
which portion, if any, VA will attempt to obtain on the 
veteran's behalf.  Id.; see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (addressing the duties imposed by 
38 U.S.C. § 5103(a), 38 C.F.R. § 3.159).  The new law 
instructs that VA shall make reasonable efforts to assist 
a veteran in obtaining evidence necessary to substantiate 
his claim, and provide a medical examination when such an 
examination is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A (a)(1), (d); 38 C.F.R. §§ 3.102, 
3.159.  However, VA is not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim."  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d)(2).  In addition, the 
Board acknowledges that the veteran's a portion of the 
veteran's service medical records are missing and further 
efforts to obtain those records would be futile.  
Consequently, there is a heightened duty to assist the 
veteran under these circumstances.  See Moore v. 
Derwinski, 1 Vet. App. 401, 406 (1991).

The Board determines that the duties to notify and assist 
have been substantially fulfilled, notwithstanding the 
heightened standard.  In accordance with statutory and 
regulatory duties, the veteran was notified by the July 
2001 RO letter of record (1) what information and evidence 
she needed to submit to substantiate the claim, (2) what 
information she needed to identify or submit, and (3) what 
evidence and information VA would obtain on her behalf.  
Furthermore, the RO made several attempts to obtain the 
missing service medical records covering the veteran's 
active service from November 1989 to July 1992, and the 
veteran was notified of its inability to obtain them.  The 
June 2001 Board remand, together with the July 2001 RO 
letter, served to notify the veteran that alternate 
evidence would be accepted as her service medical records 
were missing.  

The RO obtained all identified private post-service 
medical records, and provided two VA examinations.  During 
the RO's attempts to further develop the veteran's claim, 
the veteran indicated in March 2002 that the only other 
supportive evidence available were lay statements from her 
spouse and mother attesting to her injury in service.  The 
Board concludes that the RO's development efforts are 
sufficient to satisfy the duties to notify and assist the 
veteran.

B.  Service Connection

Service connection means that the facts, shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty 
in the active military service or, if pre-existing such 
service, was aggravated by service.  38 U.S.C.A. § 1110, 
1131 (West 1991); 38 C.F.R. § 3.303(a) (2001).  
Establishing service connection generally requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999) (citing the elements of 
a service connection claim) (citations omitted).

There are also alternative ways of establishing service 
connection.  For example, service connection may be 
granted for any disease diagnosed after discharge, when 
medical evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  In addition, with chronic disease 
shown as such in service so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service-connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  Id.  When the disease identity is established, 
there is no requirement of evidentiary showing of 
continuity.  Id.  Continuity of symptomatology is required 
only where the condition noted during service is not shown 
to be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b).  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required 
to support the claim.  Id.

Following a complete review of the evidence of record, the 
Board finds that service connection is not warranted for a 
low back disorder.  Clearly, the veteran currently suffers 
a low back disorder, status post diskectomy.  However, the 
Board finds that there is no evidence of record showing 
any causal nexus, or etiological link, between the 
veteran's service and her current back disorder.  The 
October 2002 VA examiner suggested that an initial injury 
of a partial bulge of her disc could have led to the 
veteran's current disorder, as alleged by the veteran.  
However, he added, in the absence of medical evidence 
showing such injury, a positive nexus opinion would be 
speculative.  His opinion was based on the evidence of 
record.  

The Board finds the veteran credible in her description of 
her back problems in service, allegedly diagnosed as 
muscle spasms.  However, as a layperson, the veteran is 
not competent to give a medical opinion of the type of 
initial partial vertebral disc bulge (or other initial 
injury) that could have led to her current disorder (as 
stated by the October 2002 VA examiner).  The veteran is 
generally not competent to provide evidence concerning a 
current medical diagnosis of disability or its relation, 
if any, to service.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992); Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  In light of the VA examiner's medical 
opinion and no contrary evidence, there is no competent 
evidence of the service-incurrence of the veteran's low 
back disorder and a preponderance of the evidence is 
against the claim. 

Notably, the record suggests the possibility that the 
veteran initially injured her low back at the age of 
twenty-one, approximately during 1984.  The evidence of 
record indicates that the veteran was not in service in 
1984, but re-enlisted years later in 1989.  However, the 
question of whether the veteran's low back disorder was 
aggravated by her second period of service is not at 
issue.  In the absence of her entrance examination, the 
veteran is presumed to have been in sound condition on 
entry into her second period of service unless there is 
clear and unmistakable evidence to the contrary.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

Finally, the veteran alleged that her mother and husband 
can attest to her back injury in service.  Assuming for 
the sake of argument that the veteran's relatives did 
submit such a statement, the statements would have to be 
considered in conjunction with the other evidence of 
record.  The Board finds that the medical history given by 
the veteran of back pain since 1984, following the 
veteran's first period of service, would be more probative 
than statements from relatives.  In this regard, the 
statement given at a medical examination was reported 
without regard to a request for monetary benefits.  On the 
other hand, the statements from the relatives are less 
probative since they would be given with the intention of 
helping the veteran secure monetary benefits.  


ORDER

Entitlement to service connection for a low back disorder 
is denied. 




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

